Citation Nr: 0736612	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran's death was the result of willful 
misconduct.


REPRESENTATION

Appellant represented by: The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from April 1998 to January 
2002.  The veteran died while he was in service.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which determined that the veteran's death was due to willful 
misconduct and, therefore, not in the line of duty.  The RO 
issued a notice of the decision in July 2003, and the 
appellant timely filed a Notice of Disagreement (NOD) in 
October 2003.  Subsequently, in July 2004 the RO provided a 
Statement of the Case (SOC), and the appellant timely filed a 
substantive appeal.

Although the appellant had requested a Board hearing on this 
matter, none was held, as she failed to appear at the 
scheduled time.  As she has not provided good cause for her 
failure to report or requested that the hearing be 
rescheduled, the Board deems her hearing request to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).
 

FINDINGS OF FACT

The veteran died from blunt head and torso trauma as a result 
of a single car accident, caused by his driving under the 
influence of alcohol; excessive speed was also noted in the 
line of duty determination; no other factors or causes of the 
fatal accident were noted.  






CONCLUSION OF LAW

The appeal that the veteran was in the line of duty at the 
time of his death is denied as a matter of law.  38 U.S.C.A. 
§ 105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.301 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  That is, the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002). 

In the instant case the facts are not in dispute, and 
resolution of the appeal depends upon an interpretation of 
the laws and regulations pertaining to willful misconduct.  
Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).


II. Law & Regulations

Where a veteran's death occurs while on active duty, the 
death is presumed to have occurred in the line of duty.  38 
U.S.C.A. § 105.  Direct service connection, however, may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs.  38 C.F.R. § 3.301.

The line of duty presumption is rebuttable where the 
"preponderance of the evidence" indicates the veteran's death 
was due to his own willful misconduct. Thomas v. Nicholson, 
423 F.3d 1279 (Fed. Cir. 2005).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.

 (1) It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.

(2) Mere technical violation of police regulations or 
ordinances will not per se constitute willful misconduct.

(3) Willful misconduct will not be determinative unless it is 
the proximate cause of injury, disease or death.

38 C.F.R. § 3.1(n).

In addition, "[a] service department finding that injury, 
disease or death occurred in line of duty will be binding on 
the Department of Veterans Affairs unless it is patently 
inconsistent with the requirements of laws administered by 
the Department of Veterans Affairs."  38 C.F.R. § 3.1(m).  

Also, such misconduct "involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences," but a mere technical 
violation of police regulations or ordinances will not per se 
constitute willful misconduct."  38 C.F.R. § 3.1(n)(1), (2).  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n)(3). 

According to 38 C.F.R. § 3.301(c)(2), the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  If, 
however, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  


III. Analysis 

In the instant case, the facts are not in dispute.  The 
evidence of record reveals that the veteran died from blunt 
force trauma to the head and torso from a single car 
accident, which occurred in Texas, where he had been driving 
under the influence of alcohol and at a high rate of speed.  
A blood alcohol level of 0.22 was noted.  See March 2002 Line 
of Duty Determination.  The Line of Duty Determination noted 
that police reports indicated that the veteran lost control 
of his vehicle and that "alcohol was a contributing factor" 
in the crash.  Excessive speed was also noted.  No other 
factors or causes for the fatal accident are apparent in the 
line of duty determination or anywhere else in the record.  
The Board determines that such drinking and driving 
constitutes "willful misconduct" within the meaning of 38 
C.F.R. § 3.1(n), as such is an act "involving . . . known 
prohibited action" according to Texas law.  See Tex. Penal 
Code Ann. §§ 49.01(2), 49.04 (2001) (defining criminal 
intoxication as "having an alcohol concentration of 0.08 or 
more" and classifying driving while intoxicated as a Class B 
misdemeanor); see also Yeoman v. West, 140 F.3d 1443, 1446 
(1998) (recognizing that the "Board's consideration of . . . 
state law was a proper part of its interpretation of willful 
misconduct under the standards mandated by the very 
regulations defining that term and its relation to 
drunkenness").  As noted by the United States Court of 
Appeals for the Federal Circuit, 38 C.F.R. § 3.1(n) "clearly 
implies that the violation of positive authority such as 
state statutory or decisional law is relevant to the 
consideration of what does constitute willful misconduct" 
and "clearly contemplates the violation of state penal 
statutes as a highly relevant, if not dispositive, 
consideration."  Yeoman, supra.  Because the veteran 
violated the Texas Penal Code when he drove with a blood 
alcohol level of 0.22, he committed willful misconduct during 
the car accident, which led to his death.       

The appellant has offered no evidence to refute the fact that 
the veteran partook in such willful misconduct, nor has she 
otherwise contested the fact that the veteran's intoxication 
led to his death.  Instead, as reflected in her July 2004 
substantive appeal, she merely has asserted that the veteran 
"had a drinking problem that the Air Force was aw[are] of.  
He was let out of AA and behavior health less than a month 
maybe even weeks before," and her accredited representative, 
in his November 2007 Brief, merely urges that the Board 
should not view the veteran's conduct "as willful, 
especially when considered with the fact that the Air Force 
did not provide the needed support to enhance [the veteran's] 
ability to cope with his problem drinking."  The record does 
not suggest that any other factor aside from the veteran's 
driving while intoxicated and driving at excessive speed led 
to the car accident, which caused his death, and in the 
absence of such evidence calling into question either factor 
in the veteran's death-causing accident, or even a contention 
in that regard, appeal must be denied as a matter of law.  
38 U.S.C.A. § 105 38 C.F.R. §§ 3.1, 3.301; Sabonis v. Brown, 
6 Vet. App. 426 (1994).      




ORDER

The veteran's death was the result of his own willful 
misconduct and, therefore, the benefit sought on appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


